 Case 2:21-cv-10901-RHC-DRG ECF No. 1, PageID.1 Filed 04/22/21 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

United States of America,

                   Plaintiff,                       Civil No.

vs.                                                 Honorable:
                                                    Magistrate Judge:
Sixty-Five Thousand Twenty Dollars
($65,020.00) in U.S. Currency,

               Defendant in rem.
__________________________________/

                        COMPLAINT FOR FORFEITURE

      NOW COMES Plaintiff, the United States of America, by and through its

undersigned attorneys, and states upon information and belief in support of this

Complaint for Forfeiture as follows:

                          JURISDICTION AND VENUE

      1.     This is an in rem civil forfeiture action pursuant to 21 U.S.C. § 881,

resulting from one or more violations of 21 U.S.C. §§ 841(a)(1) and 846.

      2.     This Court has original jurisdiction over this proceeding pursuant to

28 U.S.C. § 1345 as this action is being commenced by the United States of

America as Plaintiff.
 Case 2:21-cv-10901-RHC-DRG ECF No. 1, PageID.2 Filed 04/22/21 Page 2 of 7




      3.     This Court has jurisdiction over this forfeiture action, pursuant to 28

U.S.C. § 1355(b)(1)(A), as the acts giving rise to the forfeiture occurred in the

Eastern District of Michigan.

      4.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b)(2)

as a substantial part of the events or omissions giving rise to the United States’

claims occurred in the Eastern District of Michigan.

      5.     Venue is also proper before this Court pursuant to 28 U.S.C. §§ 1395

(a)-(b) as the action accrued, and the Defendant in rem was found and seized, in

the Eastern District of Michigan.

                                DEFENDANT IN REM

      6.     The Defendant in rem consists of Sixty-Five Thousand Twenty

Dollars ($65,020.00) in U.S. Currency (“Defendant Currency”). Special Agents of

the Drug Enforcement Administration (“DEA”) seized the Defendant Currency on

or around August 2, 2019, during a traffic stop. The Defendant Currency is

currently in the custody of the U.S. Marshals Service.

                    UNDERLYING CRIMINAL STATUTES

      7.     21 U.S.C. § 841(a)(1) prohibits the manufacture, distribution, or

dispensation, or possession with intent to manufacture, distribute, or dispense, a

controlled substance.




                                           2
 Case 2:21-cv-10901-RHC-DRG ECF No. 1, PageID.3 Filed 04/22/21 Page 3 of 7




      8.     21 U.S.C. § 846 prohibits the attempt, or conspiracy to commit, inter

alia, an offense under 21 U.S.C. § 841(a)(1).

                  STATUTORY BASIS FOR CIVIL FORFEITURE

      9.     21 U.S.C. § 881 governs the civil forfeiture of property which

constitutes or is derived from the proceeds of controlled substance crimes, or

which was used or intended to be used to facilitate such crimes:

      The following shall be subject to forfeiture to the United States and no
      property right shall exist in them . . . [a]ll moneys, negotiable
      instruments, securities, or other things of value furnished or intended to
      be furnished by any person in exchange for a controlled substance or
      listed chemical in violation of this subchapter, all proceeds traceable to
      such an exchange, and all moneys, negotiable instruments, and
      securities used or intended to be used to facilitate any violation of this
      subchapter.

21 U.S.C. § 881(a)(6).

              FACTUAL BASIS IN SUPPORT OF FORFEITURE

      10.    The Defendant Currency is forfeitable to the United States of America

pursuant to 21 U.S.C. § 881(a)(6). Evidence supporting this forfeiture includes, but

is not limited to, the following:

             a.      On August 2, 2019, a Michigan Department of State Police, K-

9 Unit Officer initiated a traffic stop of a silver 2012 Buick Lacrosse (VIN

1G4GC5ER1CF210498) for a defective equipment violation, specifically a large

crack in the windshield.



                                          3
 Case 2:21-cv-10901-RHC-DRG ECF No. 1, PageID.4 Filed 04/22/21 Page 4 of 7




             b.    The driver, and only person in the vehicle, was Brandon

Montgomery.

             c.    Montgomery immediately notified the officer that he had a

Concealed Pistol License and a pistol in the driver door pocket. Montgomery then

exited the vehicle and left the driver door open. When the officer asked if

Montgomery had any narcotics or large amounts of U.S. currency in the vehicle,

Montgomery stated that he had $65,000 but no narcotics.

             d.    Montgomery stated that he obtained the $65,000 through the

recent sale of homes and gambling winnings.

             e.    The officer deployed his narcotics detection team. Canine

“Rex” alerted on the front passenger door to the odor of narcotics and then entered

the vehicle through the opened driver door. Rex then gave a positive indication to

the odor of narcotics on a large black bag on the front passenger floorboard.

             f.    Inside the black bag were multiple stacks of U.S. currency

wrapped in rubber bands.

             g.    The total amount was later determined to be $65,020.00.

             h.    The currency was sealed in a self-sealing evidence envelope

(SSEE) in front of Montgomery, who also signed the SSEE.




                                          4
     Case 2:21-cv-10901-RHC-DRG ECF No. 1, PageID.5 Filed 04/22/21 Page 5 of 7




                                       CLAIM

         11.   Plaintiff re-alleges and incorporates by reference each and every

allegation contained in Paragraphs 1 through 10.

         12.   The Defendant Currency is forfeitable to the United States of America

pursuant to 21 U.S.C. § 881(a)(6) as property furnished or intended to be furnished

in exchange for a controlled substance, proceeds traceable to such an exchange

(and/or the attempt or conspiracy to commit such an exchange), and/or as property

used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841(a)(1) and/or

846.

                           CONCLUSION AND RELIEF

         WHEREFORE, Plaintiff, the United States of America, respectfully requests

that this Court issue a warrant for arrest of the Defendant in rem; that due notice be

given to all interested parties to appear and show cause why forfeiture should not be

decreed; that judgment be entered declaring the Defendant in rem condemned and

forfeited to the United States for disposition according to law; and that the United

States be granted such other and further relief as this Court may deem just and

proper, together with the costs and disbursements of this action.

//

//

//


                                          5
 Case 2:21-cv-10901-RHC-DRG ECF No. 1, PageID.6 Filed 04/22/21 Page 6 of 7




                                         Respectfully submitted,

                                         Saima S. Mohsin
                                         Acting United States Attorney

                                         S/Cassandra M. Resposo
                                         Cassandra M. Resposo (IL 6302830)
                                         Assistant U.S. Attorney
                                         211 W. Fort Street, Ste. 2001
                                         Detroit, Michigan 48226
                                         (313) 226-9736
                                         Cassandra.Resposo@usdoj.gov
Dated: April 22, 2021




                                     6
 Case 2:21-cv-10901-RHC-DRG ECF No. 1, PageID.7 Filed 04/22/21 Page 7 of 7




                                VERIFICATION


      I, Scott Czopek, state that I am a Task Force Officer with the United States

Drug Enforcement Administration. I have read the foregoing Complaint for

Forfeiture, and declare under penalty of perjury that the facts contained therein are

true to the best of my knowledge and belief, based upon knowledge possessed by

me and/or on information received from other law enforcement agents.



                                              _____________________________
                                              Scott Czopek
                                              Task Force Officer, DEA

Dated: _______________, 2021




                                          7
